Citation Nr: 0310421	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of frozen feet.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from April 1941 to 
August 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which declined to reopen the claims on appeal.  At 
present, the case is before the Board for appellate review.

It is noted that the appellant appeared at a hearing before 
the undersigned Veterans Law Judge on October 21, 2002, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.  

Additionally, the Board acknowledges that the May 2002 
statement of the case includes the issues of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left shoulder 
disorder, and entitlement to increased ratings for varicose 
veins and lumbar spine disabilities.  However, the June 2002 
substantive appeal did not include these issues, and thus, 
they have not been perfected for appellate adjudication.  See 
38 C.F.R. §§ 20.200-20.202 (2002).  Nevertheless, the veteran 
and his representative presented arguments in support of 
these claims in an October 2002 VA form 646 (Statement of 
Accredited Representation in Appealed Case) and during the 
travel Board hearing before the undersigned Veterans Law 
Judge held in October 2002.  As the Board construes such 
arguments as new claims, the issues of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left shoulder 
disorder, and entitlement to increased ratings for varicose 
veins and lumbar spine disabilities are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  In a June 1944 rating decision, the veteran was awarded 
service connection for arthritis of multiple joints.  Such 
award was subsequently severed in a May 1946 decision letter.

3.  In a July 1986 decision letter, the veteran was denied 
entitlement to service connection for frozen feet, a left 
knee disorder and a left hip disorder.  The veteran perfected 
his appeal regarding these issues, and in March 1988, the 
Board denied the veteran's claims of service connection for 
these issues.

4.  A November 1988 rating decision declined to reopened the 
claims of service connection for frozen feet, a left knee 
disorder and a left hip disorder, and after perfecting these 
issues for appellate review, the Board also declined to 
reopen these issues in a September 1993 Board decision.

5.  In June 1996, the veteran again filed a claim to reopen 
the previously denied claims of service connection for the 
residuals of frozen feet, a left knee disorder, and a left 
hip disorder.  A November 1996 rating decision declined to 
reopen these claims, and the veteran was informed of this 
decision and of his appellate rights that same month.  The 
veteran did not file a timely appeal with respect to these 
issues.  The November 1996 rating decision is final.

6.  The evidence associated with the claims file since the 
November 1996 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claims of entitlement to service connection for the 
residuals of frozen feet, a left knee disorder, and a left 
hip disorder. 


CONCLUSIONS OF LAW

1.  The unappealed November 1996 rating decision, which 
declined to reopen the previously denied claims of service 
connection for the residuals of frozen feet, a left knee 
disorder, and a left hip disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  The evidence received since the November 1996 rating 
decision which relates to the issues of service connection 
for the residuals of frozen feet, a left knee disorder, and a 
left hip disorder is not new and material, and the claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's requests to reopen the previously denied claims of 
service connection for the residuals of frozen feet, a left 
knee disorder, and a left hip disorder were received prior to 
that date (per a medical statement submitted by the veteran 
in July 1999 and construed as informal claims), those 
regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of whether new 
and material evidence has been received to reopen the claims 
of service connection for the residuals of frozen feet, a 
left knee disorder, and a left hip disorder.  The RO has 
complied with the notice and duty to assist provisions of the 
VCAA.  Specifically, the veteran was advised by the RO of the 
information required to substantiate the claims on appeal.  
In this regard, the Board notes that collectively, via 
February 2000 and February 2002 RO letters, the May 2000 
rating decision, and the May 2002 statement of the case, the 
appellant was provided with information regarding the 
evidence needed to substantiate his claims.  He was informed 
of the need to submit new and material evidence sufficient to 
reopen the previously denied claims, including evidence of a 
current diagnosis, and a nexus between the claimed disorders 
and his service.  The appellant was also given the 
opportunity to identify additional relevant evidence that may 
substantiate the claims, including during an October 2002 
travel Board hearing before the undersigned Veterans Law 
Judge.  The Board is not aware of the existence of additional 
relevant evidence in connection with the claims on appeal.  
Finally, via a February 2002 RO letter, the veteran was given 
specific information with respect to the VCAA and of the 
changes in the law and VA duties pursuant to the enactment of 
the VCAA.  As such, the VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a June 
1944 rating decision, the veteran was awarded service 
connection for arthritis of multiple joints.  Such award was 
later severed in a May 1946 decision letter.  Subsequently, 
the veteran filed new claims of service connection for the 
residuals of frozen feet, a left knee disorder, and a left 
hip disorder, which were denied in a July 1986 decision 
letter.  The veteran perfected his appeal regarding the 
denial of these issues, and in March 1988, the Board denied 
the veteran's claims of service connection.

In September 1988, the veteran attempted to reopen his 
claims, and in a November 1988 rating decision, the RO 
declined to reopen the claims of service connection for the 
residuals of frozen feet, a left knee disorder, and a left 
hip disorder.  The veteran perfected his appeal regarding the 
November 1988 RO denial, and in September 1993, the Board 
declined to reopen the previously denied claims of service 
connection for the residuals of frozen feet, a left knee 
disorder, and a left hip disorder. 

In June 1996, the veteran again filed a claim to reopen the 
previously denied claims of service connection for the 
residuals of frozen feet, a left knee disorder, and a left 
hip disorder.  A November 1996 rating decision declined to 
reopen these claims, and the veteran was informed of this 
decision and of his appellate rights that same month.  The 
veteran did not file a timely appeal with respect to these 
issues.  Hence, the November 1996 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claims were filed 
prior to August 29, 2001.

In this case, the evidence submitted since the November 1996 
rating decision, includes various duplicate copies of 
previously submitted VA radiology reports and examination 
reports dated July 1996.  Specifically, the Board notes that 
the radiology reports include a July 1996 VA feet examination 
report which revealed a diagnosis of unremarkable bilateral 
feet.

A July 1996 VA Magnetic Resonance Imaging (MRI) report 
reflects findings of old chronic left anterior cruciate 
ligament (ACL) tear and significant degenerative joint 
disease.

A November 1997 VA housebound examination report indicates 
the veteran's diagnoses were status post cerebrovascular 
accident with residual left upper and lower extremity 
weakness, severe osteoarthritis, and chronic low back pain.

An April 1998 VA radiology report reflect significant 
degenerative arthritis of the left knee.  An additional April 
1998 VA radiology report indicates a reported history of 
frostbite of the feet in service.  A November 1998 VA 
radiology report shows degenerative arthritis of both hips.  
The objective findings included, but were not limited to, 
hallux valgus deformities; mildly demineralized bones; 
degenerative changes of the first cuneiform bone, at the 
right first distal interphalangeal (DIP) joint, and left 
first metatarsophalangeal (MTP) joint and left navicula; and 
plantar calcanear spurs and spurs at the insertion of the 
Achilles tendons bilaterally. 

A March 1999 statement from a VA Doctor of Osteopathy 
indicates that the veteran suffers from increasingly severe 
degenerative joint disease, and had daily pain that affected 
multiple joints including the hips, spine, knees and 
shoulders.  The veteran stated that "[t]he original injury 
to the left hip/left knee and lumbar spine occurred in 
military service. . . .[and] suffered frostbite to his feet 
while in the military and has had bouts of fungal infections 
all these years."  

A March 2000 VA spine examination report shows the veteran 
was diagnosed with degenerative arthritis and disc disease of 
the lumbosacral spine, and a March 2000 VA veins examination 
report reveals a diagnosis of varicose veins of the left leg. 

Lastly, the evidence includes medical records from the 
Brooklyn and New York VA Medical Centers dated from 1996 to 
2002 which basically describe the treatment the veteran has 
received over time for various health problems including, but 
not limited to, varicose veins, rhinitis, and severe 
degenerative joint disease of various joints (including the 
back and knees).  These records also include a July 1996 
radiology report revealing osteoarthritis of both knees, and 
unremarkable feet bilaterally.

In October 2002, the veteran, accompanied by his accredited 
representative appeared and presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge.  On that 
occasion, the veteran testified that he has received 
continuous treatment for symptomatology attributable to 
residuals of frozen feet and left knee and hip disorders.  He 
noted that during outpatient visits to his treating 
physicians, he provided a history regarding the initial 
injuries experienced in service.  In this regard, the veteran 
also stated that his treating physicians had not provided 
opinions relating the disabilities at issue to in-service 
incidents.  

Upon a review of the evidence submitted after the November 
1996 rating decision, the Board finds that some, but not all, 
of the evidence incorporated into the record after the 
November 1996 rating decision which relates to the issues of 
service connection for the residuals of frozen feet, a left 
knee disorder, and a left hip disorder, is new evidence which 
is not redundant or cumulative of other evidence previously 
considered.  However, the Board finds that the new evidence 
is not material as it does not bear directly and 
substantially upon the specific matters under consideration.  
As such, the new evidence submitted since the November 1996 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

Specifically, the Board finds that the records submitted 
continue to lack any evidence of a current disability of the 
feet which has been related to in-service frostbite.  The 
Board acknowledges the March 1999 statement from a VA Doctor 
of Osteopathy indicating that the veteran "[s]uffered 
frostbite to his feet while in the military and has had bouts 
of fungal infections all these years."  However, the Board 
finds that this statement simply does not contain an 
explanation as to the objective medical findings upon which 
the examiner based his/her conclusion.  In this respect, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).



Similarly, with respect to the claimed left hip and left knee 
disabilities, the Board finds that the evidence continues to 
lack any evidence of a relationship between the claimed left 
hip and left knee disorders and active service.  Again, the 
Board acknowledges the March 1999 statement from a VA Doctor 
of Osteopathy indicating that the veteran stated that "[t]he 
original injury to the left hip/left knee and lumbar spine 
occurred in military service."  However, the Board also 
notes that the VA's health care provider's statement clearly 
indicates that the veteran provided a history of in-service 
injury.  In this respect, the law is clear that the Board is 
not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  Further, medical 
history recorded by the examiner of the veteran, is not 
competent medical evidence of a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).  As such, given that 
the March 1999 VA medical statement indicating that the 
claimed left hip and left knee disorders were incurred in 
service is based on the veteran's reported history, this 
medical statement does not provide evidence which bears 
directly and substantially upon the specific matters under 
consideration.  Namely, the need for nexus evidence.

For the foregoing reasons, the Board concludes that, inasmuch 
as no new and material evidence has been presented to reopen 
the previously disallowed claims, the November 1996 rating 
decision is final.  Accordingly, the benefit sought on appeal 
must be denied.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  The Board views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
reopen his claims of service connection for the residuals of 
frozen feet, a left knee disorder, and a left hip disorder, 
and to explain why his current attempt to reopen the claims 
has failed.



ORDER

New and material evidence not having been received to reopen 
a claim of service connection for the residuals of frozen 
feet, the claim is denied.

New and material evidence not having been received to reopen 
a claim of service connection for a left knee disorder, the 
claim is denied.

New and material evidence not having been received to reopen 
a claim of service connection for a left hip disorder, the 
claim is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

